Citation Nr: 0401454	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to March 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  A hearing 
was held before an RO decision review officer in April 2000.  
In February 2001, the Board remanded the case to the RO for 
further procedural development.  Additional development was 
subsequently conducted by the Board.  In a September 2002 
decision, the Board determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for a psychiatric disorder.  In June 2003, the Board remanded 
the case to the RO for further procedural development.  The 
case was subsequently returned to the Board.

During the pendency of the appeal, jurisdiction over the 
claims folder was transferred to the Nashville, Tennessee, 
RO.

REMAND

In September 2002, the Board requested a VA psychiatric 
examination of the veteran to determine the etiology of any 
current psychiatric disorder.  Such an examination was 
performed in February 2003.  The examiner indicated the 
following Axis I diagnoses:  (1) mood disorder, depressed, 
secondary to general medical condition (COPD [chronic 
obstructive pulmonary disease], chronic pain, and other 
conditions), and (2) a brief psychotic episode, single, 
resolved (during military service).  The examiner stated, 
"It is as likely as not that any psychiatric illness 
diagnosed is related to [the veteran's] military service."  
Later in the same examination report, the examiner stated, 
"As a result I have provided the diagnosis above.  This 
diagnosis would only be service connected if his physical 
conditions such as COPD, chronic pain, etc., are found to be 
service connected."  In this regard the Board notes that the 
veteran has no established service-connected conditions.  The 
Board finds that this opinion should be clarified.

After reviewing the February 2003 examination report, the 
Board finds that it is In light of the foregoing, the case is 
remanded to the RO for the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
psychiatric disorder not previously 
submitted, including records covering the 
period subsequent to January 2000.

2.  It is requested that the claims 
folder be returned to the examiner who 
conducted the February 2003 examination 
(if unavailable to another appropriate 
psychiatrist).  It is requested that the 
examining physician provide an addendum 
to the February 2003 examination.  The 
physician is asked to review the claims 
folder and note in the addendum that the 
records were reviewed.

In the addendum, the examiner should 
indicate whether the veteran has a 
chronic psychiatric disorder.   If yes, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that any currently diagnosed 
psychiatric disorder is related to the 
veteran's period of active duty.  If the 
examiner believes another examination is 
required, it should be conducted.

3.  Prior to the return of the case to 
the Board, the RO should ensure that the 
requested development has been completed 
to the extent possible.

4.  The RO should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder based on a de novo 
review of the record.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


